 4:09-cr-03134-RGK-CRZ Doc # 147 Filed: 02/17/21 Page 1 of 1 - Page ID # 385




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:09CR3134

     vs.
                                                         ORDER
WILLIAM EUGENE TAYLOR III,

                 Defendant.



     Defendant is released subject to the following:

     1)    Defendant shall appear at a revocation hearing to commence before
           the Honorable Richard G. Kopf, Senior United States District Judge,
           in Courtroom 2, United States Courthouse, Lincoln, Nebraska, at
           12:00 noon on May 20, 2021


           2)    Defendant shall comply with all terms and conditions of
                 supervised release which were imposed at sentencing, and
                 reside with his sister, Shanae Thompson and comply with the
                 rules of her household until he enters inpatient treatment.


February 17, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
